Citation Nr: 0029316	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  95-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for chronic 
lumbosacral spine disability, currently rated 60 percent 
disabling.

2.  Entitlement to an effective date earlier than October 26, 
1993 for a 60 percent rating of the service-connected 
lumbosacral spine disability.

3.  Entitlement to service connection for chronic disability 
productive of recurrent swelling of both upper extremities.

4.  Entitlement to service connection for chronic skin 
disorder, including acne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from Department of Veterans Affairs (VA) Waco 
Regional Office (RO) rating decisions which denied service 
connection for skin disorder, including acne, and recurrent 
swelling of the arms, and a rating in excess of 40 percent 
for the service-connected lumbosacral spine disability.  By 
RO rating decision in May 1997, the rating of the service-
connected lumbosacral spine disability was increased from 40 
to 60 percent, effective October 26, 1993, the date of 
receipt of the increased rating claim.  The claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his June 1997 substantive appeal, the veteran suggested 
that the effective date of the 60 percent rating assigned his 
service-connected low back disability should be earlier than 
October 26, 1993 and should go back to December 1, 1984 
because, according to him, the rating thereof was erroneously 
reduced from 60 to 20 percent effective December 1, 1984 (see 
RO rating decision in September 1984 and Board decision in 
May 1985, denying a rating in excess of 20 percent for the 
service-connected low back disability).  By rating decision 
in July 1997, the RO denied his claim of an effective date 
earlier than October 26, 1993 for a 60 percent rating of the 
service-connected low back disability, and that matter is 
also subject to the instant appeal.  

The Board notes that the veteran's general disagreement 
relative to the allegedly erroneous reduction from 60 to 20 
percent of his service-connected low back disability 
effective December 1984, voiced in his June 1997 substantive 
appeal, is insufficient to constitute a claim of clear and 
unmistakable error (CUE) in a prior RO rating decision or 
decision of the Board.  To assert a valid claim of CUE, the 
veteran must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo 
v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo 
v. Brown, 6 Vet. App. 162 (1994).

The record shows that the veteran's claim of service 
connection for skin disorder of upper body (claimed as acne 
of upper torso) was denied by RO rating decision in April 
1983, and was later denied by numerous subsequent rating 
decisions.  In the normal course of events, if an appeal from 
an RO rating decision is not perfected in a timely fashion, 
see 38 C.F.R. § 20.302, such rating decision becomes final 
and may only be reopened on the submission of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105.  In this 
case, however, the veteran filed timely notice of 
disagreement with the April 1983 rating decision denying, in 
pertinent part, service connection for acne of the torso (the 
notice of disagreement was received in May 1983).  Yet, a 
statement of the case addressing that matter had not been 
issued by the RO.  See 38 C.F.R. § 19.26.  Thus, the 
veteran's claim of service connection for chronic skin 
disorder including acne was never finally disallowed and is 
not subject to "finality" review.  38 C.F.R. §§ 3.103(f), 
3.160(c).



FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
associated with arthritis, a herniated disc, and neurological 
impairment, and is productive of constant pain (at times 
incapacitating), periodically radiating to both lower 
extremities, muscle spasms, numbness, and reduced and painful 
motion; the severity of disability is pronounced and showing 
little intermittent relief despite treatment and use of 
medication.

2.  By rating decision in July 1989, the RO denied the 
veteran's claim of a rating in excess of 40 percent for the 
service-connected low back disability, and no timely appeal 
therefrom had been filed.  

3.  On December 18, 1989, the veteran filed a claim of an 
increased rating for his service-connected low back 
disability, suggesting an increase in the severity of 
impairment resulting therefrom.

4.  In June 1990, the RO issued a rating decision denying the 
veteran's claim of a rating in excess of 40 percent for the 
service-connected low back disability; timely notice of 
disagreement therewith was received in July 1990 and, 
following issuance of a statement of the case in August 1990, 
timely substantive appeal was received in September 1990.

5.  There is no indication in the record that the veteran 
intended to withdraw his July 1990 notice of disagreement or 
September 1990 substantive appeal relative to his December 
1989 claim of an increased rating for the service-connected 
low back disability.

6.  It is factually ascertainable from the medical evidence 
of record that the service-connected low back disability has 
been associated with arthritis and neurological impairment 
and has been productive of pronounced impairment and showing 
little intermittent relief from May 4, 1989.

7.  There is no current medical diagnosis of chronic 
disability productive of recurrent swelling of both upper 
extremities.  

8.  It is plausible that the veteran's chronic skin disorder, 
including acne, may have developed during active service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for the service-connected lumbosacral spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5293 (1999).

2.  The criteria for a 60 percent rating of the service-
connected low back disability have been met, effective from 
May 4, 1989.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.155(a), 3.400(o), 4.40, 4.45, 4.59, 4.71a, 
20.204, Diagnostic Code 5293 (1999).

3.  No reasonable possibility exists that a medical 
examination or other development will aid in the 
establishment of entitlement to service connection for 
chronic disability productive of recurrent swelling of both 
upper extremities. H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act for FY 2001, Title XVI, Subtitle B, 
§ 1611 (October 30, 2000).

4.  A reasonable possibility exists that a medical 
examination will aid in the establishment of entitlement to 
service connection for a chronic skin disorder. H.R. 4205, 
the Floyd D. Spence National Defense Authorization Act for FY 
2001, Title XVI, Subtitle B, § 1611 (October 30, 2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting from the service-connected low back disability 
increased in severity.  Proscelle v. Derwinski, 1 Vet. 
App. 629 (1992).  Once determined that a claim is well 
grounded, VA has a duty to assist in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107(a).  All 
relevant facts have been properly developed and VA has 
satisfied its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluations.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  Cf. Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994), holding that all 
disabilities, including those arising out of a single disease 
entity, are to be rated separately under 38 C.F.R. § 4.25 
unless they constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.

Historically, service connection for low back disability was 
granted by RO rating decision in December 1970, and a 10 
percent rating was assigned.  That decision was based on the 
veteran's service medical records and post-service clinical 
evidence showing that the disability had its onset during 
active service (he injured the low back in service, 
apparently resulting in compression fracture at L4).  
Thereafter, the rating of the service-connected low back 
disability was periodically readjusted (by decisions of both 
the RO and the Board) so as to reflect the severity of 
impairment resulting therefrom.  At the time of the January 
1995 RO rating decision here on appeal, that disability was 
rated 40 percent disabling but, by a decision in May 1997, 
the rating thereof was increased to 60 percent.

VA and private medical records, as well as periodic VA 
compensation and pension examinations, from March 1972 to 
November 1995, document treatment for symptoms and impairment 
including the service-connected low back disability.  The 
evidence indicates that the severity of impairment from that 
disability has gradually increased in the recent years.  The 
veteran's low back disability, shown to be associated with 
degenerative disc disease, traumatic arthritis, and 
neurological impairment, has been productive of persistent, 
radiating pain, stiffness, weakness, easy fatigability, and 
reduced and painful motion; he appears to have received more 
frequent and extensive treatment since about December 1989 
and, as will be discussed below, he subjectively felt in 
December 1989 that the severity of impairment from his low 
back disability intensified.  

At a November 1995 RO hearing, the veteran testified that he 
experienced constant low back pain (frequently radiating to 
his lower extremities), muscle spasms, numbness of the lower 
extremities, and reduced and painful back motion, increasing 
with activities such as prolonged sitting, standing, walking, 
and driving a car.  He indicated that the pain and impairment 
were at times incapacitating, and that the pain awakened him 
at times from sleep.  Reportedly, he continued to experience 
the pain and functional impairment despite ongoing treatment 
and use of medication, noting that the pain was never 
completely relieved by medication or therapy.

On VA orthopedic examination in July 1996, there was no 
evidence of postural abnormality or muscle atrophy involving 
the veteran's low back, but right lumbar scoliosis and 
neurological impairment were noted; range of motion of the 
lumbosacral spine, associated with pain and tenderness to 
palpation, was to 20 degrees flexion, to 5 degrees extension, 
to 5 degrees each left lateral flexion and rotation, and to 
10 degrees each right lateral flexion and rotation.  
Degenerative disc disease at L5-S1 and spondylosis deformans, 
mild scoliosis of the lumbar spine, and sciatic neuritis were 
diagnosed.  

VA and private clinical studies of the lumbosacral spine 
(electromyography (EMG), magnetic resonance imaging (MRI), 
computerized tomography (CT), and X-ray) in February and 
March 1997, showed multiple small Schmorl's nodes, 
osteoarthritis, degenerative disc disease, and fatty 
deposition or lipoma in the filum terminale, and mild 
postero-central disc herniation at L5-S1; the EMG study 
showed no abnormality.  

On VA orthopedic examination in March 1997, including a 
review of the claims file, the veteran reported experiencing 
low back pain, at times radiating to the lower extremities, 
increasing on prolonged standing, walking, sitting, stooping, 
or bending forward.  On examination, there was no evidence of 
postural abnormality or muscle atrophy, but mild lumbar 
scoliosis was present; "moderate" paravertebral muscle 
spasm was noted; range of motion of the lumbar spine 
(associated with "definite pain") was to 15 degrees 
flexion, to 5 degrees extension, to 10 degrees each left and 
right lateral flexion, to 5 degrees left rotation, and to 10 
degrees right rotation; "no neurological involvement at the 
present time" was indicated.  Chronic lumbosacral strain 
with traumatic degenerative disc disease at L5-S1, 
spondylosis deformans, limbus vertebra at L4, small Schmorl's 
nodes, osteoarthritis, degenerative disc disease, disc 
herniation at L5-S1, and sciatic neuropathy involving both 
lower extremities (not shown by the recent EMG study or on 
examination) were diagnosed.  The examiner noted that the 
veteran had "definite" pain, increasing with activity, 
"definite" disuse of the lumbar spine, and transitory 
sciatic neuritis and periodic flare-ups of symptoms.

At a December 1997 RO hearing, the veteran testified that he 
continued to experience significant pain and functional 
impairment involving the low back.

VA medical records in June 1999 document treatment for 
impairment unrelated to the veteran's service-connected low 
back disability.

At a September 2000 video conference hearing, the veteran 
testified that he experienced constant low back pain (at 
times radiating to both legs), reduced and painful motion, 
and functional impairment, increasing on essentially any 
physical activity and interfering even with his sleep.  He 
testified that the severity of pain and functional impairment 
intensified in the recent years.

Disability of the musculoskeletal system is primarily 
inability, due to damage in parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to pain, supported by adequate 
pathology, evidenced by visible behavior of a veteran 
undertaking motion; weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Factors considered in 
evaluating residual disability include less movement than 
normal, more movement than normal, weakened movement, excess 
fatigability, pain on movement, swelling, deformity or 
atrophy of disuse or incoordination.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, Diagnostic Code 5003 provides that arthritis will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Codes 5200 et seq.), and that limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

Currently, the veteran's service-connected low back 
disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, and a 60 percent evaluation is assigned (the 
maximum available rating under that Code) consistent with 
evidence of pronounced intervertebral disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of a diseased disc, with little intermittent relief.

Based on the foregoing, the Board finds that a rating in 
excess of the currently assigned 60 percent for the veteran's 
service-connected lumbosacral spine disability is 
unwarranted.  As discussed above, his disability is 
associated with objective evidence of arthritis (degenerative 
and post-traumatic), a herniated disc, and neurological 
impairment in the lumbosacral spine; the disability is 
productive of symptoms including essentially constant pain 
(at times radiating to both legs, waking him up from sleep, 
and increasing on physical activity), episodes of 
incapacitating pain, significantly reduced and painful 
motion, impaired sensation and numbness, and muscle spasms.  
The severity of pain and impairment due to the low back 
disability appear to gradually increase over the years 
despite ongoing medical treatment, therapy, and use of 
medication.  Overall, the evidence indicates that his 
pertinent symptomatology is pronounced, showing only little 
intermittent relief.  Nevertheless, the currently assigned 60 
percent rating represents the maximum available rating under 
that Code.  

It is noted that the U.S. Court of Appeals for Veterans 
Claims (the Court) has held that diagnostic codes predicated 
on limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca, 8 Vet. 
App. at 206.  Therefore, consideration of an increased 
evaluation based on functional loss due to pain on use or due 
to flare-ups with limitation of motion of the lumbar spine is 
proper.  The VA General Counsel in a precedent opinion has 
held that Diagnostic Code 5293, intervertebral disc syndrome, 
involves loss of range of motion and that consideration of 
38 C.F.R. §§ 4.40, 4.45 is appropriate.  VAOPGCPREC 37-97 
(O.G.C. Prec. 37-97).  Nevertheless, as the currently 
assigned 60 percent rating under Code 5293 represents the 
maximum available rating under that Code, no higher rating is 
attainable with application of the criteria under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.

In appropriate situations, a 100 percent rating may be 
assigned for a back disability under Diagnostic Code 5285, 
residuals of vertebra fracture, with cord involvement, 
bedridden, or requiring long leg brace, or under Code 5286, 
if the evidence shows complete bony fixation (ankylosis) of 
the spine.  In this case, the entirety of the evidence of 
record does not suggest that any of the foregoing criteria 
have been satisfied, and the rating of the veteran's service-
connected low back disability under Code 5285 or 5286 is 
unwarranted. 

A separate disability rating may not be assigned the service-
connected low back disability based on evidence of arthritis, 
as the currently assigned evaluation of that disability 
(under Code 5293) includes impairment of the range of motion 
and provides for disability rating based on the presence of 
arthritis.  See 38 C.F.R. § 4.14.

The Board stresses that the preponderance of the evidence is 
against the veteran's claim of a rating in excess of 60 
percent for the service-connected lumbosacral spine 
disability, and it presents no question as to which of two 
evaluations should be applied.  Thus, the provisions of 
38 C.F.R. § 4.7 (1999) are inapplicable here.


Earlier effective date claim:

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after final adjudication, or a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of the receipt of the 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991).  
This statutory provision is implemented by regulation which 
provides that the effective date for compensation will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will not be earlier than the date of receipt of application 
therefor.  38 C.F.R. § 3.400(o)(2).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a) (1999).  Once a formal claim for compensation has 
been allowed, receipt of one of the following will be 
accepted as an informal claim for increased benefits:  the 
date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  38 C.F.R. 
§ 3.157(b)(1).  The provisions of this paragraph apply only 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  Id.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
On receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (1999).

Service connection for the veteran's low back disability was 
granted by RO rating decision in December 1970, and a 10 
percent rating was assigned.  The rating of that disability 
was thereafter increased to 40 percent (by RO rating decision 
in August 1972); by rating decision in January 1973, the RO 
denied a rating in excess of 40 percent for his low back 
disability, and he appealed that adverse decision to the 
Board.  

By September 1973 decision, the Board denied the veteran's 
claim of a rating in excess of 40 percent for the service-
connected low back disability.  A Board decision is final and 
is not subject to revision on the same factual basis, but it 
may be reopened on submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104.

By RO rating decision in August 1974, the rating of the 
veteran's service-connected low back disability was reduced 
from 40 to 20 percent, based on clinical evidence showing 
improvement of impairment resulting therefrom.  Timely notice 
of disagreement relative to that matter was received in 
September 1974, and a statement of the case was issued in 
October 1974; as the veteran did not file timely substantive 
appeal, the August 1974 rating decision became final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. §§ 5108, 7105.

The 20 percent disability rating assigned the veteran's 
service-connected low back disability was confirmed by RO 
rating decision in July 1975, but it was increased to 40 
percent by rating decision in August 1977; that rating was 
subsequently confirmed by RO rating decisions in September 
1979, November 1981, and April 1983 but, by rating decision 
in September 1983, the rating thereof was increased to 60 
percent (effective from February 1983, the date of receipt of 
his increased rating claim); the 60 percent rating was 
confirmed by RO rating decision in April 1984.  

In July 1984, the veteran filed a claim of a rating in excess 
of 60 percent for the service-connected low back disability 
but, as the clinical evidence of record (including VA 
orthopedic examination in August 1984) indicated that the 
degree of impairment resulting therefrom actually improved, 
the 60 percent rating was reduced to 20 percent effective 
December 1, 1984 (see RO rating decision in September 1984).  
The veteran perfected a timely appeal to the Board which, by 
decision in May 1985, denied a rating in excess of 20 percent 
for the service-connected low back disability; as indicated 
above, a Board decision is final and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. §§ 5108, 
7104.

Thereafter, by rating decisions in July and August 1985, the 
RO denied a rating in excess of 20 percent for the veteran's 
service-connected low back disability but, by rating decision 
in September 1986, the rating thereof was increased to 40 
percent (effective from February 11, 1985, the date it was 
factually ascertainable that the criteria for such rating had 
been met).  

By rating decisions in February and April 1987, and May 1988, 
the RO denied a rating in excess of 40 percent for the 
veteran's service-connected low back disability and, by a 
decision in May 1989, an increased rating for that disability 
was denied by decision of the Board.  As indicated above, a 
Board decision is final and is not subject to revision on the 
same factual basis, but it may be reopened on submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104.  
Moreover, pursuant to 38 C.F.R. § 20.1104 (1999), when a 
determination of the agency of original jurisdiction is 
affirmed by the Board, such determination is subsumed by the 
final appellate decision.

In July 1989, VA medical records from January 1988 to May 
1989, documenting treatment for symptoms and impairment 
including involving the veteran's service-connected low back 
disability, were associated with the file; on review of such 
evidence, by rating decision in July 1989, the RO denied a 
rating in excess of 40 percent for his low back disability; 
no timely appeal therefrom had been filed.  38 U.S.C.A. 
§ 4005(c) (West 1988); 38 C.F.R. § 19.192 (1988).

On December 18, 1989, the RO received from the veteran a 
claim of an increased rating for his service-connected low 
back disability; he believed that the severity of impairment 
resulting therefrom increased since the last final rating 
decision in July 1989.

Medical evidence associated with the file in conjunction with 
the veteran's December 1989 increased rating claim included 
duplicate copies of VA treatment records from January 1988 to 
May 1989; also received were new records documenting VA 
medical treatment for various disabilities from May 1989 to 
February 1990.  Such evidence indicates that the veteran 
continued to experience low back pain, at times radiating to 
the lower extremities; the pain and impairment required 
intermittent treatment and therapy, mostly since December 
1989, but not surgery.  

On VA orthopedic examination in April 1990, the veteran 
reported experiencing daily episodes of low back pain, 
periodically radiating to the lower extremities, and numbness 
of the legs; his symptoms reportedly intensified on physical 
activity and persisted despite ongoing medical treatment and 
use of medication.  On examination, range of motion of the 
lumbar spine was reduced and associated with pain; muscle 
spasm and neurologic impairment were noted.  Chronic 
lumbosacral strain, traumatic arthritis of the lumbar spine, 
recurrent low back pain, marked degenerative disease and 
scoliosis, and sciatica neuritis were diagnosed.

Based on the foregoing evidence, the veteran's December 1989 
increased rating claim was denied by RO rating decision in 
June 1990; timely notice of disagreement therewith was 
received in July 1990, a statement of the case was issued in 
August 1990, and timely substantive appeal was received in 
September 1990.  

An RO hearing was held in October 1990, and additional 
medical evidence was associated with the file (documenting 
treatment for various symptoms and impairment between 
February 1989 and November 1990) yet, by rating decision in 
February 1991, the RO continued to deny his claim of a rating 
in excess of 40 percent for the service-connected low back 
disability.  By the February 1991 rating decision, the RO 
granted the veteran's claim of total disability rating based 
on individual unemployability due to service-connected 
disability (considering impairment from his service-connected 
low back disability and other unrelated disabilities), 
effective May 4, 1989, the date of VA outpatient treatment 
received by the veteran.  By March 15, 1991 notification 
letter, he was informed that although the February 1991 
rating decision did not constitute a full grant of the 
benefit sought, it did represent a substantial grant; he was 
requested to notify the RO within 30 days if he wished to 
continue his appeal, otherwise his appeal would be considered 
withdrawn.

A review of the record does not indicate that the veteran 
withdrew his timely substantive appeal filed in September 
1990, and no further correspondence or argument relative to 
the service-connected low back disability was received from 
him until his October 1993 increased rating claim; as 
indicated above, the rating of his low back disability was 
eventually increased from 40 to 60 percent effective October 
26, 1993, the date of receipt of that claim (see RO rating 
decision in May 1997).
 
An appeal consists of a timely notice of disagreement and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.

If a substantive appeal has been timely filed, the response 
to a supplemental statement of the case is optional and is 
not required for the perfection of an appeal, unless the 
supplemental statement of the case covers issues that were 
not included in the original statement of the case.  If the 
supplemental statement of the case covers issues that were 
not included in the original statement of the case, a 
substantive appeal must be filed with respect to those issues 
within 60 days in order to perfect an appeal with respect to 
the additional issues.  38 C.F.R. § 20.302(c).

Pursuant to 38 C.F.R. § 20.204(a), a notice of disagreement 
may be withdrawn in writing before a timely substantive 
appeal is filed.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be accomplished by the 
veteran or his accredited representative, except that a 
representative may not withdraw either a notice of 
disagreement or substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  The agency of original jurisdiction may not 
withdraw a notice of disagreement or a substantive appeal 
after filing of either or both.  38 C.F.R. § 20.204(c).

In this case, the veteran filed a claim of increased rating, 
which was denied by RO rating decision in June 1990, but he 
perfected a timely appeal to the Board (by filing both timely 
notice of disagreement and substantive appeal); he did not 
thereafter withdraw his appeal, and the RO was incorrect in 
concluding to the contrary (see March 15, 1991 RO 
notification letter to the veteran).  Accordingly, the 
veteran's increased rating claim remained open and pending.  
See 38 C.F.R. §§ 3.160, 20.1103, 20.1104.

As indicated above, the veteran's service-connected low back 
disability has been rated 60 percent disabling since October 
26, 1993, based on the receipt of his increased rating claim 
on that date, and based on the entirety of the clinical 
evidence discussed in more detail above.  Nevertheless, as 
the veteran's increased rating claim has actually been open 
and pending since the filing of his increased rating claim in 
December 1989, and the available clinical evidence indicates 
that the rating criteria for a 60 percent rating have been 
met prior to October 26, 1993 (see e.g. VA orthopedic 
examination report in April 1990, and the veteran's hearing 
testimony in October 1990, overall suggesting that the 
severity of his low back disability has been pronounced with 
little intermittent relief), the Board concludes that 
assignment of that rating is warranted as of May 4, 1989, the 
date selected by the RO for the award of a total rating.  The 
benefit of the doubt has been resolved in the veteran's 
favor.  38 C.F.R. § 3.102 (1999).

The Board notes that, pursuant to 38 C.F.R. § 3.400(o)(2), 
the effective date of an award of increased compensation will 
be the earliest date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date.  In this case, the veteran 
filed his increased rating claim in December 1989 and the 
medical evidence associated with the file in conjunction with 
that claim was dated within one year before December 1989.  
Such evidence documents treatment for the veteran's low back 
disability, as well as other unrelated disabilities and 
impairment; it is reasonable to conclude that the criteria 
for a 60 percent rating under Code 5293 (or any other Code) 
have been met as of May 4, 1989.


Service connection claims:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991). 

If a veteran had wartime service in Vietnam (as is the case 
here), service connection may also be allowed on a 
presumptive basis for certain diseases associated with 
exposure to Agent Orange, if the disease becomes manifest to 
a compensable degree within a specified period of time after 
the veteran's separation from service.  38 U.S.C.A. § 1116 
(West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1999); see also 
McCartt v. Brown, 12 Vet. App. 164 (1999).  The following 
diseases shall be service connected if the veteran was 
exposed to Agent Orange if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne (if the 
disease becomes manifest to a compensable degree within one 
year after the last date on which the veteran was exposed to 
an herbicide agent), Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

g that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b) (West 1991).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-27 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  A lay person is not, however, competent 
to provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability.  
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).  

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). Prior to October 30, 2000, when a claimant had 
submitted a well grounded claim, VA had a duty to assist.  
38 U.S.C.A. § 5107(a).  In order for a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  

Effective October 30, 2000, VA has a duty to assist the 
veteran in the development of his claim unless "no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement." H.R. 4205, the Floyd D. Spence 
National Defense Authorization Act for FY 2001, Title XVI, 
Subtitle B, § 1611 (October 30, 2000). The Board finds that 
this new standard is more favorable to the veteran and 
therefore will address the issues on appeal on this basis. 
Karnas.

Where there is a reasonable possibility of establishing a 
claim, the veteran's initial burden has been met, and VA is 
obligated under 38 U.S.C. § 5107(a) to assist the claimant in 
developing the facts pertinent to the claim.  Accordingly, 
the threshold question that must be resolved in this appeal 
is whether the appellant has presented evidence showing a 
reasonable possibility of establishing entitlement to service 
connection for the claimed disabilities.  

The veteran's service medical records indicate that he was 
treated for ring worms in the arms and legs in November 1968.  
On service separation medical examination in April 1970, he 
reported a history of "tumor, growth, cyst, cancer" and 
"boils," but no pertinent clinical findings were noted on 
examination.

On VA medical examination in December 1970, it was indicated, 
in pertinent part, that the veteran had scaling and flaking 
of skin on his toes, a pilonidal dimple, and a moveable tumor 
(of an unknown type) at the left wrist (by RO rating decision 
in December 1970, he was awarded service connection for 
chronic dermatologic disorder involving the feet; the 
impairment from that disability is not subject to this 
appeal, and his claim of service connection for chronic skin 
disorder, including acne, is exclusive of the already 
service-connected skin disorder of the feet).  On 
examination, left wrist fibroma and pilonidal dimple were 
diagnosed.

In June 1980, the veteran suggested, for the first time, that 
he was exposed to Agent Orange during his Vietnam service, 
suggesting that such exposure may have had an adverse affect 
on his health; he indicated that, in 1973, he experienced 
swelling of both arms.

In July 1980, the RO contacted the National Personnel Records 
Center (NPRC) in an attempt to verify any Agent Orange 
exposure which the veteran may have had while in Vietnam but, 
later in July 1980, the NPRC replied that his Agent Orange 
exposure could not be verified.

In numerous subsequent correspondence with the RO, the 
veteran suggested, repeatedly, that he experienced chronic 
skin disorders (in addition to those affecting his feet) and 
symptoms of recurrent swelling of the arms since his Agent 
Orange exposure in Vietnam.

On VA medical examination in March 1983, the veteran reported 
experiencing recurrent skin disorders since active service.  
On examination, "minimal residuals" of acne involving the 
back were diagnosed.

On VA medical examination in March 1984, the veteran again 
reported experienced recurrent skin disorders on various 
parts of his body since service in Vietnam and, on 
examination, some "minimal residuals of acne of his back" 
were indicated.

On VA Agent Orange medical examination in July 1990, the 
veteran reported experiencing recurrent skin rashes and 
disorders since about 1973, believing that the onset of such 
disorders was related to his Agent Orange exposure in 
Vietnam.  On examination, a skin rash was noted on his back 
and abdomen, noted by the examiner to have been consistent 
with acne.  Acne-type skin rash was diagnosed.

VA and private medical records and periodic VA compensation 
and pension examinations from March 1972 to November 1995, as 
identified above, document intermittent treatment for various 
symptoms and impairment.  In November 1984, the veteran 
reported experiencing recurrent skin lesions on various parts 
of his body since active service and, on examination, acne 
vulgaris was diagnosed.  On numerous occasions thereafter, he 
received treatment for skin disorders and impairment 
involving various parts of his body (including the back, 
neck, arms and shoulders, and scalp).  In February 1993, he 
reported experiencing left shoulder pain and reduced motion; 
in April 1993 X-ray study of the left shoulder, elbow, and 
the ribs was performed, showing no evidence of abnormality.  
Thereafter, he complained, at times, of recurrent pain and 
swelling involving the left and right side of his body, and 
the left shoulder and arm.  

At the November 1995 RO hearing, the veteran did not provide 
any testimony relative to the claimed skin disorders or 
disability productive of recurrent swelling of the arms.

A February 1997 EMG study from the Columbia Medical Center, 
performed in conjunction with the veteran's report of history 
of peripheral neuropathy and recurrent swelling of the arms 
since 1970, showed no abnormality.

On VA neurological examination in March 1997, including a 
review of the claims file, performed in conjunction with the 
veteran's report of recurrent swelling of both upper 
extremities, the examiner was unable to detect any impairment 
involving those extremities, and there was no evidence of 
edema or swelling.  No disability was diagnosed, and the 
examiner opined that the recurrent edema of both upper 
extremities (reported by the veteran) was probably not 
related to any peripheral neuropathy or Agent Orange 
exposure.

At a December 1997 RO hearing, the veteran did not offer any 
testimony or argument relative to the claimed skin disorders 
or recurrent swelling of the arms.

VA medical records in June 1999 document treatment for 
symptoms and impairment unrelated to the claimed skin 
disorders and swelling of the arms.

At the September 2000 video conference hearing, the veteran 
testified that he experienced recurrent skin disorders 
involving various parts of his body, including the scalp, 
neck, back, face, and upper torso since active service, 
believing that such disorders developed as a result of his 
Agent Orange exposure in Vietnam.  He indicated that he 
received intermittent treatment for such disorders since 1973 
or 1974.  He testified that he also experienced recurrent 
swelling of both arms since service, noting that such 
symptoms occurred about every 4 to 6 years (lasting 2 to 4 
days in duration); the most recent such episode reportedly 
occurred 3 years before the hearing.  He indicated that he 
received medical treatment for the swelling symptoms when 
they occurred, but nobody was apparently able to say what was 
the cause for such symptoms to reoccur.  

Based upon the evidence of record, the Board finds that 
competent evidence has not been submitted demonstrating a 
chronic memory loss due to undiagnosed illness or otherwise 
related to active service. Although the veteran's service 
medical records document a one-time treatment for ring worms 
of the arms, no pertinent disability productive of recurrent 
swelling of the arms was diagnosed at the time of service 
separation, or indeed at any time thereafter.  On several 
occasions during his post-service medical treatment, the 
veteran reported experiencing symptoms including pain, 
swelling, and reduced motion involving both upper 
extremities, yet chronic disability productive of recurrent 
swelling, of service origin or otherwise, was never diagnosed 
during such treatment.  In February 1997, an EMG study was 
performed, and VA neurological examination was conducted in 
March 1997 (in conjunction with the examiner's review of the 
claims file); yet, the clinical study and the examination 
failed to determine the presence of any organic disability 
productive of recurrent swelling of the arms.  Thus, as there 
is no current medical diagnosis of chronic disability 
productive of recurrent swelling of the arms, there is no 
reasonsable possibility that the veteran will be able to 
establish his claim for service connection.  

The Board is mindful of the veteran's contention that he has 
symptoms including recurrent swelling of both arms since 
service and/or Agent Orange exposure therein.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms such 
as swelling of the arms is noted, consistent with Cartright 
v. Derwinski, 2 Vet. App. 24 (1991), he is simply not 
competent, as a layperson, to render a medical diagnosis of 
organic disability productive of recurrent arms swelling, or 
to provide an etiological link between active service and any 
current symptomatology.  See Grivois, 6 Vet. App. at 140, 
citing Espiritu, 2 Vet. App. at 494.

As discussed above, the veteran suggested, repeatedly, that 
his disability productive of recurrent swelling of the arms 
developed as a result of his exposure to Agent Orange in 
Vietnam.  38 U.S.C.A. § 1116(a)(1) provides that a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
referred to in paragraph (2) of this section, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service (the veteran satisfies the first prong of the 
requirement in that he did have requisite service in 
Vietnam).  The specific diseases presumed to have been 
incurred as a result of Agent Orange exposure are listed in 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e) (1998) and 
were enumerated above; however, the entirety of the medical 
evidence of record is devoid of a diagnosis of any such 
disability.  In McCartt, 12 Vet. App. 164, the Court held 
that neither the statutory (38 U.S.C.A. § 1116) nor the 
regulatory (38 C.F.R. § 3.307(a)(6)(iii)) presumption will 
satisfy the in-service incurrence element of Caluza,  7 Vet. 
App. 498 where the veteran has not developed a condition 
listed in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  Thus, service connection for the claimed chronic 
disability productive of recurrent swelling of the arms may 
not be established on a presumptive basis. 

With regard to the claim of service connection for chronic 
skin disorder, including acne, other than involving the 
veteran's feet, the Board finds that there is a reasonable 
possibility that the veteran can establish his claim. This 
finding is based on the veteran's service medical records and 
post service clinical records, combined with his own repeated 
and consistent reports to the effect that he experienced 
recurrent skin problems since service (see e.g. April 1970 
service separation medical examination report and post-
service clinical evidence indicating the presence of 
recurrent skin disorders since the early 1970s).  Thus, it is 
plausible that the veteran may have a chronic skin disorder, 
other than involving his feet, of service origin.


ORDER

A rating in excess of 60 percent for the service-connected 
lumbosacral spine disability is denied.

A 60 percent rating for the service-connected lumbosacral 
spine disability is granted effective from May 4, 1989, 
subject to the law and regulations governing the payment of 
monetary awards.

Service connection for chronic disability productive of 
recurrent swelling of both upper extremities is denied.

There is a reasonable possibility for the veteran to 
establish a claim of service connection for chronic skin 
disorder; the appeal is granted to this extent.


REMAND

As there is a reasonable possibility for the veteran to 
establish a claim of service connection for chronic skin 
disorder, including acne, VA has a duty to assist him in the 
development of facts pertinent to the claim under 38 U.S.C.A. 
§ 5107(b), including a thorough VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).  

The medical evidence of record documents treatment for 
numerous skin disorders involving various parts of the 
veteran's body (including the scalp, neck, back, upper torso, 
and arms); numerous VA medical examinations (including Agent 
Orange medical examination) have been performed over the 
years, documenting the presence of recurrent skin disorders.  
Although his service medical records do not show the presence 
of a chronic skin disorder during active service, the veteran 
has repeatedly indicated that he never experienced any 
dermatological problems prior to service; only after service 
separation did he reportedly begin to notice recurrent 
problems with the skin.  Thus, the Board believes that a 
complete VA medical examination should be performed, 
including a review of the claims file, to determine the 
nature and origin of any chronic skin disorder (exclusive of 
that involving his feet) which may now be present.  Suttmann 
v. Brown, 5 Vet. App. 127, 137 (1993).

In view of the foregoing, the claim of service connection for 
chronic skin disorder, including acne, is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
in association with any skin disorder 
since service.  After any necessary 
authorizations are obtained from the 
veteran, complete copies of all relevant 
VA or private reports of medical 
treatment (not already of record) should 
be obtained by the RO and incorporated 
into the claims folder.

2.  The veteran should be afforded a VA 
medical examination to determine the 
nature and etiology of any chronic skin 
disorder (other than involving the feet) 
which may now be present.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this request for medical opinion, and 
any report must reflect the examiner's 
review of pertinent evidence in the 
claims folder.  The examiner should be 
asked to provide an opinion as to 
whether it is as likely as not that any 
skin disorder found is causally related 
to service and/or any Agent Orange 
exposure therein (to the extent 
possible, the examiner should be asked 
to comment on whether any in-service 
pathology may be distinguished from 
post-service pathology, and if so, he or 
she should be requested to explain such 
distinction).  If any of the foregoing 
cannot be determined, the examiner 
should so state for the record.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

 




